Case 1:04-cr-00385-LMB Document 533 Filed 08/28/20 Page 1 of 4 PageID# 3446



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )  Case No. 1:04-cr-385 (LMB)
                                     )
ALI AL-TIMIMI,                       )
                                     )
      Defendant.                     )
____________________________________)

UNOPPOSED MOTION FOR SUPPLEMENTAL MODIFICATION OF CONDITIONAL
                        RELEASE ORDER

       Defendant Dr. Ali Al-Timimi respectfully moves this Court for a supplemental

modification of its Conditional Release Order of August 18, 2020 [Dkt. No. 520] to direct the

Federal Bureau of Prisons (BOP) to continue to hold Al-Timimi under quarantine until

Thursday, September 3, 2020, on which date he can be released into the custody of his attorney

of record, Thomas M. Huff, for transportation by automobile to his location of home

confinement. This relief is sought to allow Mr. Huff adequate time to travel to ADX in light of

two substantial briefs that are now due with the Fourth Circuit on Monday.

       In further support, the defense states as follows:

       1.      At present, defendant Al-Timimi is scheduled for release from ADX on Tuesday,

September 1, which marks the conclusion of his 14-day quarantine period under this Court’s

Conditional Release Order. ADX has advised Mr. Huff that it cannot hold Al-Timimi beyond

that date, stating that “if you cannot be here to pick him up on that date, we will need to work

with the United States Probation Office and the Court to coordinate some other means of travel

for him.” See August 28, 2020 Email Correspondence (attached as Exhibit A).
Case 1:04-cr-00385-LMB Document 533 Filed 08/28/20 Page 2 of 4 PageID# 3447



       2.      As the Court is aware, the government recently noticed an appeal of the

Conditional Release Order with the Fourth Circuit. The defendant’s opposition brief is due on

Monday, August 31 at noon. The government has also filed with the Fourth Circuit a new motion

for stay of this Court’s Order. The defense’s response to that motion is due on Monday at 2 pm.

Because both briefs are due on Monday, Mr. Huff is presently unable to travel to ADX by

automobile in time for Al-Timimi’s scheduled release on the following day.

       3.      Accordingly, the defense seeks a modification of the Conditional Release Order

directing ADX to hold Al-Timimi for two extra days, under quarantine, until Thursday,

September 3, so as to allow sufficient time for Mr. Huff to travel to Florence, CO.

       4.      Mr. Huff has presented a tentative travel plan to Probation Officer Jeffrey Smihal,

and Officer Smihal has agreed that the travel plan is acceptable.

       5.      The parties have conferred and the government consents to the motion. A

proposed order is attached.




                                                 2
Case 1:04-cr-00385-LMB Document 533 Filed 08/28/20 Page 3 of 4 PageID# 3448



                            Respectfully submitted,

                                                /s/___________________
                            Thomas Michael Huff, Virginia Bar No. 73587
                            Thomas M. Huff, Attorney-at-Law
                            P.O. Box 2248
                            Leesburg, VA 20177
                            Telephone: 703.665.3756
                            Facsimile: 571.354.8985
                            thuff@law.gwu.edu

                            Jonathan Turley (pro hac vice)
                            The George Washington University Law School
                            2000 H Street, NW
                            Washington, D.C. 20052
                            (202) 994-7001 (telephone)
                            (202) 508-6200 (facsimile)
                            jturley@law.gwu.edu

                            Attorneys for Defendant Ali Al-Timimi

Dated: August 28, 2020




                                      3
Case 1:04-cr-00385-LMB Document 533 Filed 08/28/20 Page 4 of 4 PageID# 3449



                                 CERTIFICATE OF SERVICE

       I certify that on August 28, 2020, I will file the foregoing document on the CM/ECF

system, which will then serve it by electronic notification on all parties of record.


                                       _______________/s/_____________________
                                       Thomas Michael Huff, Virginia Bar No. 73587
                                       Thomas M. Huff, Attorney-at-Law
                                       P.O. Box 2248
                                       Leesburg, VA 20177
                                       Telephone: 703.665.3756
                                       Facsimile: 571.354.8985
                                       thuff@law.gwu.edu




                                                  4
